EXHIBIT 10.6(b)
SUPPLEMENTAL CONFIRMATION

     
To:
  Atmos Energy Corporation
 
  P.O. Box 650205
 
  Dallas, Texas 75265-0205
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Accelerated Stock Buyback
 
   
Ref. No:
   
 
   
Date:
  July 1, 2010

          The purpose of this Supplemental Confirmation is to confirm the terms
and conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Atmos Energy Corporation (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of July 1, 2010 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

     
Trade Date:
  July 1, 2010
 
   
Forward Price Adjustment Amount:
  USD 0.35
 
   
Calculation Period Start Date:
  July 2, 2010
 
   
Scheduled Termination Date:
  March 1, 2011
 
   
First Acceleration Date:
  September 7, 2010
 
   
Prepayment Amount:
  USD 100,000,000
 
   
Prepayment Date:
  July 7, 2010
 
   
Counterparty Additional Payment Amount:
  USD 450,000

1



--------------------------------------------------------------------------------



 



     
Initial Shares:
  2,958,580 Shares; provided that if, in connection with the Transaction, GS&Co.
is unable, after using its good faith commercially reasonable efforts, to borrow
or otherwise acquire a number of Shares equal to the Initial Shares for delivery
to Counterparty on the Initial Share Delivery Date, the Initial Shares delivered
on the Initial Share Delivery Date shall be reduced to such number of Shares
that GS&Co. is able to so borrow or otherwise acquire, and GS&Co. shall use
reasonable good faith efforts to borrow or otherwise acquire a number of Shares
equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable. The aggregate of all Shares
delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Master Confirmation.
 
   
Initial Share Delivery Date:
  July 7, 2010
 
   
Termination Price:
  USD 8.11 per Share
 
   
Additional Relevant Days:
  The 10 Exchange Business Days immediately following the Calculation Period.

         
 
  Scheduled Ex-Dividend Date:   Ordinary Dividend Amount:
 
       
For calendar quarter ending on September 30, 2010
  August 23, 2010   USD 0.335 per Share (the “Current Dividend Amount”)
 
       
For calendar quarter ending on December 31, 2010
  November 23, 2010   Up to 103% of the Current Dividend Amount
 
       
For calendar quarter ending on March 31, 2011
  Any day in February 2011 on or after February 14, 2011   Up to 103% of the
Current Dividend Amount

3. Paragraph 9(b) of the Master Confirmation is hereby amended by replacing the
words “three months” with the words “one month” in clauses (ii)(A), (ii)(B) and
(iii) thereof.
4. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
5. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

2



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

            Yours sincerely,

GOLDMAN, SACHS & CO.
      By:   /s/ JONATHAN LIPNICK         Authorized Signatory             

Agreed and Accepted By:
ATMOS ENERGY CORPORATION

         
By: 
/s/ FRED E. MEISENHEIMER
 
Name: Fred E. Meisenheimer    
 
Title: Senior Vice President and Chief    
 
Financial Officer    

 